IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT




                          No. 00-30858
                       (Summary Calendar)


WILLIAM D. TREEBY; STONE, PIGMAN, WALTHER, WITMANN & HUTCHINSON,
L.L.P.,

                                              Plaintiffs-Appellees,

v.


JAMES E. AYMOND,

                                              Defendant-Appellant,

----------------------------

DENNIS P. NEYLAND,

                                               Plaintiff-Appellee,

v.

JAMES E. AYMOND,

                                              Defendant-Appellant.




         Appeals from the United States District Court
              for the Eastern District of Louisiana
                           (CA-00-1377)

                        February 28, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*

       Defendant-Appellant       James   A.   Aymond    appeals   the   district

court’s grant of the permanent injunction sought by Plaintiff-

Appellees Dennis P. Neyland, William D. Treeby, and Treeby’s law

firm       Stone,   Pigman,   Walther,   Witmann   &    Hutchinson,     L.L.P.L.

(collectively “Plaintiffs-Appellees”). The district court enjoined

Aymond, pursuant to 28 U.S.C. § 2283, from taking any further

action to prosecute his pending appeal in his state derivative

action in       Louisiana     state   court   against   Plaintiffs-Appellees.

Having carefully and fully considered the record and the briefs of

counsel as well as the opinion of the district court, we are

satisfied that the permanent injunction was properly granted, and

we affirm the judgment of the district court for essentially the

same reasons set forth in its comprehensive opinion.1

AFFIRMED.




       *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
       1
       Facially, Aymond’s vexatious, contumacious, and frivolous
appeal appears to warrant sanctions pursuant to Federal Rule of
Appellate Procedure 38; however, inasmuch as Plaintiffs-Appellees
have not sought sanctions, we refrain from doing so sua sponte.